                                                               United States Bankruptcy Court
                                                                     District of New Jersey
            Rehan U Rahman
 In re      Fasiha Rahman                                                                       Case No.   19-22717
                                                                              Debtor(s)         Chapter    13




                                                 CHAPTER 13 PLAN TRANSMITTAL LETTER

              Second Notice to Creditors affected by Motions in Chapter 13 Plans:

          You should have previously received from the court a copy of the plan proposed by the Debtor and a
      Notice of the Hearing on Confirmation.

           The enclosed plan is a copy of the one sent to you by the court. It has been served upon you again
      because the plan contains motions that may affect your interest adversely. Specifically, the debtor(s) have
      valued real property located at 36 Apple Avenue, Bellmawr, NJ 08031 at $ 187,000.00 . The debtor(s)
      believe the first lien on the property to be in the approximate amount of $ 10,498.00 ; and a second
      lien on the property to be in the approximate amount of $ 4,300.00 . As such, the debtor(s) believe(s)
      there is inadequate equity available to satisfy your lien and seeks through the plan to reduce, modify
      or eliminate your lien.

      The debtor’s valuation of the property is based upon: (a) CMA; (b) BPO; (c) appraisal; or (d)
      other:     , a copy of which is attached. All forms of relief sought by motion appear in Part 7 of the
      plan.

           The Confirmation Hearing has been scheduled for December 11, 2019 at 9:00 AM . Objections to any
      relief sought in the plan, including relief sought by motion, must be filed seven days prior to the
      Confirmation Hearing.

         YOU SHOULD CONSULT WITH YOUR ATTORNEY PROMPTLY, SINCE ENTRY OF AN
      ORDER OF CONFIRMATION WILL BIND YOU TO ALL OF THE TERMS OF THE CONFIRMED
      PLAN.




                                                                                                                             rev.8.22.13



Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
